Exhibit 10.2

LOGO [g31276logo.jpg]

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into as
of June 11, 2008, (the “Effective Date”) by and between Central European
Distribution Corporation, Inc., a Delaware corporation (the “Company”), and
Christopher Biedermann (the “Officer”).

WHEREAS, the Company and the Officer previously entered into an employment
agreement dated January 1, 2005, and subsequently amended such agreement (as
amended, the “Prior Agreement”), which governed the terms and conditions of the
Officer’s employment with the Company during the term of the Prior Agreement,
including services provided by the Officer to Carey Agri International Poland
Sp. z o.o. (the “Subsidiary”); and

WHEREAS, the Company desires to continue to employ the Officer, and the Officer
desires to continue to be employed by the Company, on the terms and conditions
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:

 

1. Employment.

On the terms and conditions set forth in this Agreement, the Company agrees to
employ the Officer and the Officer agrees to be employed by the Company for the
term set forth in Section 2 hereof and in the position and with the duties set
forth in Section 3 hereof.



--------------------------------------------------------------------------------

2. Term.

The term of employment of the Officer by the Company as provided in Section 1
hereof shall commence as of the Effective Date and end on December 31, 2009 (the
“Term”). December 31, 2009 shall hereafter be referred to as the “Expiration
Date”.

 

3. Position and Duties.

The Officer shall serve as Chief Financial Officer of the Company. The Officer
shall devote the Officer’s reasonable best efforts and substantially full
business time to the performance of the Officer’s duties and the advancement of
the business and affairs of the Company and the Subsidiary. The Officer
acknowledges that it is the intent of the Company that his primary
responsibilities shall be in connection with the business of the Subsidiary.

 

4. Place of Performance.

In connection with the Officer’s employment by the Company, the Officer shall be
based at the principal executive office of the Subsidiary, which the Company
retains the right to change in its discretion, or such other place as the
Company and the Officer mutually agree, except for required travel on Company
business.

 

5. Compensation.

 

  5(a) Base salary. The parties agree and acknowledge that since January 1, 2008
and through December 31, 2008, the Officer shall be paid base salary in the
amount of Three-Hundred-One Thousand One-Hundred-Ninety-Three USD ($301,193)
gross per annum by the Company and Subsidiary, in the aggregate, and the parties
further agree that from January 1, 2009 through December 31, 2009, the Officer
shall be paid base salary in the amount of Three-Hundred-Forty-One Thousand
One-Hundred-Ninety-Three USD ($341,193) gross per annum by the Company and
Subsidiary, in the aggregate (the aggregate annual base salary in effect from
time to time, the “Base Salary”). Any portion of the Base Salary may be paid by
the Subsidiary as determined by the Company in the Company’s sole discretion.

 

2



--------------------------------------------------------------------------------

If the Officer’s Base Salary is increased, the increased amount shall be the
Base Salary for the remainder of the employment term hereunder, except that the
Company may reduce the Officer’s Base Salary at any time as part of a general
salary reduction applied to all employees of the Company with annual salaries in
excess of Sixty Thousand USD ($60,000) (the “Senior Executive Group”) in which
case the Officer’s reduced Base Salary shall be the Base Salary for the
remainder of the employment term hereunder. Any such reduction in the Officer’s
Base Salary shall be no more than the lesser of the median percentage salary
reduction applied to the Senior Executive Group or twenty percent (20%). The
Base Salary shall be payable weekly or in such other installments as shall be
consistent with the Company’s payroll procedures.

 

  5(b) Bonus. For each of fiscal years 2008 and 2009, the Officer shall be
entitled to receive eighteen percent (18%) of the aggregate cash bonus payable
under the Company’s Executive Bonus Plan, the amount and rules of payout of such
aggregate cash bonus being established annually by the Board of Directors. Such
bonus shall be paid no later than March 15 of the calendar year following the
calendar year in which the services relating to such bonus are performed by the
Officer.

 

  5(c) Options. On January 1, 2009, the Officer shall be granted options to
purchase 25,000 shares of the Company’s common stock, with such grant to vest
100% on the two-year anniversary of the grant date. The exercise price of such
grant shall be the closing price of the Company’s common stock on the trading
day immediately preceding the grant date.

 

  5(d) Specific Benefits. The Officer shall receive the following fringe
benefits, subject to the Company’s policies in effect from time to time:

 

  (d)(i) Company Car

 

  (d)(ii) Health plan – Medicover card

 

3



--------------------------------------------------------------------------------

  5(e) Other Benefits.

The Officer also shall be entitled to participate in such other benefit plans
and to receive such bonuses, incentive compensation and fringe benefits as may
be granted or established by the Company and/or Subsidiary from time to time.
The Company and Subsidiary each reserve the right to amend, modify or terminate
any compensation or benefit plans, policies or agreements at any time and form
time to time in the Company’s or Subsidiary’s discretion, including, without
limitation, changing carriers or effecting modifications in insurance coverage
for the Officer.

 

  5(f) Vacation: Holidays. The Officer shall be entitled to all public holidays
observed by the Subsidiary, and shall be entitled to thirty (30) vacation days
per year, in accordance with the applicable vacation policies for senior
executives of the Company and applicable law, which shall be taken at a
reasonable time or times.

 

  5(g) Cost-of-Living Adjustments. Any payment to the Officer made under this
Agreement in cash or a cash equivalent (including, without limitation, any base
salary, bonus or reimbursement, and any corresponding payment, if any, due
hereunder following the Officer’s termination of employment with the Company and
the Subsidiary) shall be subject to increase or decrease pursuant to a
cost-of-living adjustment (the “COLA”). The COLA shall be based on the spot
foreign exchange rate of PLN to USD on the day which is twenty (20) business
days prior to the date of the applicable payment (such rate, the “FX Rate”), and
the COLA shall be determined as follows:

 

  (g)(i) If the FX Rate is below 2.45, then the applicable payment shall be
increased by 80% x the applicable payment x ((2.45 ÷ FX Rate) - 1).

 

  (g)(ii) If the FX Rate is above 3.00, then the applicable payment shall be
decreased by 80% x the applicable payment x ((3.00 ÷ FX Rate) - 1).

 

  (g)(iii) If the FX Rate is greater than or equal to 2.45 but is less than or
equal to 3.00, then the applicable payment shall not be adjusted.

Any COLA under this Section 5(g) (including with respect to payments made by the
Subsidiary) shall be paid by the Company. The Company’s Compensation Committee
may revise the COLA in any manner, but shall only

 

4



--------------------------------------------------------------------------------

make such revisions applicable to payments prospectively from the date of
revision. Without limiting the foregoing, the COLA shall apply to payments of
salary and bonus made by the Company and Subsidiary to the Officer during
calendar year 2008 prior to the Effective Date; such COLA shall be paid within
30 calendar days following the Effective Date.

 

  5(h) Withholding Taxes and Other Deductions. The Company and the Subsidiary
shall withhold from any payments to the Officer, or with respect to any benefits
provided under this Agreement, any applicable taxes or other deductions as the
Company or Subsidiary determine must be withheld pursuant to applicable law or
payroll policies.

 

6. Expenses.

 

  6(a) The Company or the Subsidiary shall reimburse the Officer for all
reasonable expenses incurred by the Officer (in accordance with the policies and
procedures in effect for senior executives of the Company and the Subsidiary) in
connection with the Officer’s services under this Agreement. The Officer shall
account to the Company or the Subsidiary, as the case may be, for such expenses
in accordance with policies and procedures established by the Company or the
Subsidiary.

 

  6(b) All reimbursements and in-kind benefits provided under the Agreement
which are subject to Section 409A of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”), shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement shall be for expenses incurred during the
Officer’s lifetime (or during a shorter period of time specified in this
agreement), (ii) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year, (iii) the reimbursement of an eligible expense will be made on or before
the last day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

5



--------------------------------------------------------------------------------

7. Confidential Information.

 

  7(a) The Officer covenants and agrees that the Officer will not ever, without
the prior written consent of the Board or a person authorized by the Board,
publish or disclose to any unaffiliated third party or use for the Officer’s
personal benefit or advantage any confidential information with respect to any
of the Company’s or Subsidiary’s products, services, subscribers, suppliers,
marketing techniques, methods or future plans disclosed to the Officer as a
result of the Officer’s employment with the Company, to the extent such
information has heretofore or shall hereafter remain confidential (except for
unauthorized disclosures) and except as otherwise ordered by a court of
competent jurisdiction.

 

  7(b) The Officer acknowledges that the restrictions contained in Section 7
(a) hereof are reasonable and necessary, in view of the nature of the Company’s
business, in order to protect the legitimate interests of the Company, and that
any violation thereof would result in irreparable injury to the Company.
Therefore, the Officer agrees that in the event of a breach or threatened breach
by the Officer of the provisions of Section 7(a) hereof, the Company shall be
entitled to obtain from any court of competent jurisdiction, preliminary or
permanent injunctive relief restraining the Officer from disclosing or using any
such confidential information. Nothing herein shall be construed as prohibiting
the Company from pursuing any other remedies available to it for such breach or
threatened breach, including, without limitation, recovery of damages from the
Officer.

 

  7(c) The Officer shall deliver promptly to the Company on termination of
employment, or at any other time the Company may so request, all confidential
memoranda, notes, records, reports and other documents (and all copies thereof)
relating to the Company’s and its affiliates’ businesses which the Officer
obtained while employed by, or otherwise serving or acting on behalf of, the
Company or which the Officer may then possess or have under his or her control.

 

6



--------------------------------------------------------------------------------

8. Reserved.

 

9. Termination of Employment.

 

  9(a) Death. The Officer’s employment hereunder shall terminate upon the
Officer’s death.

 

  9(b) By the Company. The Company may terminate the Officer’s employment
hereunder under the following circumstances.

 

  (b)(i) If the Officer shall have been unable to perform all of the Officer’s
duties hereunder by reason of illness, physical or mental disability or other
similar incapacity, which inability shall continue for more than six
(6) consecutive months, the Company may terminate the Officer’s employment
hereunder.

 

  (b)(ii) The Company may terminate the Officer’s employment hereunder for
“Cause.” For purposes of this Agreement, “Cause” shall mean any of the
following:

 

  (ii)(A) the willful refusal by the Officer to follow a written order of the
Chairman of the Board or the Board of Directors, in so far as the request does
not breach any federal, state or local law;

 

  (ii)(B) the Officer’s willful engagement in conduct materially injurious to
the Company;

 

  (ii)(C) dishonesty of a material nature that relates to the performance of the
Officer’s duties under this Agreement;

 

  (ii)(D) the Officer’s conviction of any felony involving moral turpitude; or,

 

  (ii)(E) the Officer’s continued failure to perform his duties under this
Agreement (except due to the Officer’s incapacity as a result of physical or
mental illness) to the satisfaction of the Board of Directors of the Company for
a period of at least forty-five (45) consecutive days after written notice from
the Board of Directors is delivered to the Officer specifically identifying the
manner in which the Officer has failed to perform his duties.

 

7



--------------------------------------------------------------------------------

In addition, the Company may terminate the Officer’s employment for “Cause” if
the normal business operations of the Company are rendered commercially
impractical as a consequence of an act of God, accident, fire, labor
controversy, riot or civil commotion, act of public enemy, law, enactment, rule,
order, or any act of government or governmental instrumentality, failure of
facilities, or other cause of a similar or dissimilar nature that is not
reasonably within the control of the Company or which the Company could not, by
reasonable diligence, have avoided.

 

  9(c) By the Officer for Good Reason. The Officer may terminate the Officer’s
employment hereunder for “Good Reason.” For purposes of this Agreement, “Good
Reason” shall mean (i) the Company’s failure to perform or observe any of the
material terms or provisions of this Agreement, and the continued failure of the
Company to cure such default within thirty (30) days after written demand for
performance has been given to the Company by the Officer, which demand shall
describe specifically the nature of such alleged failure to perform or observe
such material terms or provisions; or (ii) a material reduction in the scope of
the Officer’s responsibilities and duties for the Company or the Subsidiary.

 

  9(d) Either the Company or the Officer may terminate the Officer’s employment
for any reason, other than the reasons specified in Sections 9(b) or (c), upon
written notice to the other party as specified in Section 9(e)(iii).

 

  9(e) Notice of Termination.

 

  (e)(i)

Any termination of the Officer’s employment by the Company or the Officer (other
than pursuant to Section 9(a) hereof) shall be communicated by written “Notice
of Termination” to the other party hereto in accordance with Section 11 hereof.
For purposes of this Agreement, a “Notice of Termination” shall mean a notice
which shall indicate the Date of Termination, the specific termination provision
in

 

8



--------------------------------------------------------------------------------

 

this Agreement relied upon, if any, and shall set forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of the
Officer’s employment under the provision so indicated.

 

  (e)(ii) For any termination of the Officer’s employment by the Company
pursuant to Section 9(b)(i), the Company may give Notice of Termination at any
time after the six (6) consecutive month period in Section 9(b)(i) has ended.

 

  (e)(iii) For any termination of the Officer’s employment by either the Company
or the Officer pursuant to Section 9(d), twelve (12) months notice must be
provided in a Notice of Termination.

 

  (e)(iv) Notwithstanding any other provision of this Agreement to the contrary,
if the Officer’s employment is terminated under Section 9(c) or Section 9(d),
the Company, in its sole discretion, may accelerate the Date of Termination that
is specified in the Notice of Termination, in which case (i) if the Officer
terminated his employment with the Company pursuant to Section 9(c), or if the
Company terminated the Officer’s employment pursuant to Section 9(d) without
Cause, the Officer shall receive compensation and benefits pursuant to
Section 10(e) without further payment with respect to the shortened notice
period, and (ii) if the Officer terminated his employment pursuant to
Section 9(d) without Good Reason, he shall receive from the Company, in
accordance with the Company’s regularly scheduled payroll, pay in lieu of notice
for the portion of the six (6) month notice period remaining after the
accelerated Date of Termination.

 

  (e)(v) It is understood by both the Company and the Officer that termination
of this agreement terminates by association any employment agreement with any
and all of the Company’s subsidiaries.

 

  9(f)

Date of Termination. For purposes of this Agreement, the “Date of Termination”
shall mean (i) if the Officer’s employment is terminated by the Officer’s death,
the date of the Officer’s death; (ii) if the Officer’s employment

 

9



--------------------------------------------------------------------------------

 

is terminated pursuant to Section 9(b)(i) hereof, thirty (30) days after Notice
of Termination, provided that the Officer shall not have returned to the
performance of the Officer’s duties on a full-time basis during such thirty
(30) day period; (iii) if the Officer’s employment is terminated for any other
reason, the date specified as the Date of Termination in the Notice of
Termination. Notwithstanding the previous sentence, in the case of a termination
pursuant to Section 9(b)(ii), Section 9(c) or Section 9(d), if payments to the
Officer may be subject to Section 409A of the Code, the Date of Termination
shall be no later than the date the Officer experiences a “separation from
service” as such term is defined under Section 409A of the Code.

 

10. Compensation Upon Termination.

 

  10(a) If the Officer’s employment is terminated by the Officer’s death, the
Company shall pay all Accrued Obligations to the Officer’s estate, or as may be
directed by the legal representatives of such estate, and the Company shall have
no further obligations to the Officer under this Agreement. “Accrued
Obligations” shall mean the following: (1) the lump sum amount of any Base
Salary accrued but unpaid through the Date of Termination, (2) the lump sum
amount of any earned but unpaid annual bonus for periods with respect to which
the performance period to earn such bonus has closed under the Executive Bonus
plan, (3) the lump sum amount of any accrued but unused paid time off or sick
pay in accordance with Company policy and applicable law, (4) the lump sum of
any business expenses incurred which have been properly submitted for
reimbursement in accordance with Company and/or Subsidiary policy, but not
reimbursed prior to the Date of Termination, and (5) any other compensation or
benefits which may be owed or provided to or in respect of the Officer, paid or
provided in accordance with the terms and provisions of the applicable benefit
plans or programs of the Company and/or Subsidiary. For all purposes of this
Agreement, the cash payments payable to, or with respect to, the Officer under
clauses (1), (2) and (3) of the definition of Accrued Obligations shall be paid
within ten (10) days of the Date of Termination or, if earlier, in accordance
with applicable law.

 

10



--------------------------------------------------------------------------------

  10(b) If the Company terminates the Officer’s employment due to a disability
as provided in Section 9(b)(i) hereof,, the Officer shall be paid all Accrued
Obligations and the Company shall have no further obligations to the Officer
under this Agreement.

 

  10(c) If the Company terminates the Officer’s employment for Cause as provided
in Section 9(b)(ii) hereof, the Company shall pay the Officer all Accrued
Obligations and the Company shall have no further obligations to the Officer
under this Agreement.

 

  10(d) If the Officer terminates the Officer’s employment other than for Good
Reason, the Company shall pay to the Officer all Accrued Obligations and the
Company shall have no further obligations to the Officer under this Agreement.

 

  10(e) If the Company terminates the Officer’s employment other than for Cause,
disability or death, or if the Officer terminates the Officer’s employment for
Good Reason as provided in Section 9(c) hereof, and such termination does not
constitute a Qualifying CIC Termination, the Company shall: (i) pay or provide
to the Officer all Accrued Obligations; and (ii) pay the Officer in a single
lump sum payment, within thirty (30) calendar days of his Date of Termination,
the full Base Salary, bonuses and incentive compensation that would have been
payable to the Officer under Sections 5(a), (b) and (c) from the Date of
Termination (without duplication of payments made to the Officer during the
applicable notice period) through the Expiration Date, and pay the Officer any
other amounts and provide to the Officer benefits that would have been received
by him under Sections 5(a), (b) and (c) hereof, at the time such amounts or
benefits would otherwise have been due in accordance with the Company’s normal
payroll practices, and the Company shall have no further obligations to the
Officer under this Agreement. For purposes of Section 10(e)(ii), the Officer
will be considered to be entitled to an annual cash bonus equal to the average
dollar bonus earned by the Officer during the Company’s two fiscal years
immediately prior to Officer’s Date of Termination.

 

11



--------------------------------------------------------------------------------

  10(f) Mitigation. The Officer shall not be required to mitigate amounts
payable pursuant to Section 10(a) through Section 10(e) hereof by seeking other
employment, provided, however, that any sums earned by the Officer pursuant to
any subsequent employment shall be offset against any remaining obligation the
Company may have to pay by virtue of termination under this Agreement and,
further provided that, the Company’s obligation to continue to provide the
Officer with benefits pursuant to Section 10(e), above, shall cease if the
Officer becomes eligible to participate in benefit plans or otherwise receive
employer-provided benefits substantially similar to those provided for in this
Agreement as a result of the Officer’s employment during the period that the
Officer is entitled to such fringe benefits. The Officer must provide prompt
notice to the Company upon acceptance of any subsequent employment that may
impose an offset under this Section 10(f).

 

  10(g) Change in Control.

 

  (g)(i) Qualifying CIC Termination: If, during the CIC Provisions Effective
Period, the Officer is terminated under conditions constituting a Qualifying CIC
Termination, the Company shall:

 

  (i)(A) pay or provide to the Officer, as the case may be, the Accrued
Obligations;

 

  (i)(B)

pay to the Officer a lump sum amount equal to two (2) multiplied by the sum of
the following: (1) an amount equal to the Officer’s Base Salary at the rate in
effect immediately prior to such Qualifying CIC Termination or, if higher, as in
effect immediately prior to the Change in Control, (2) an amount equal to the
annual bonus paid or payable for the prior fiscal year under the Executive Bonus
plan, and (3) an amount equal to the Value of all equity awards granted in the
prior calendar year. The “Value” of an equity award shall be determined as
follows: (i) all equity awards granted in the prior calendar year shall be
considered to have been fully vested on the date of grant and to be outstanding
on the last day of such prior calendar year, (ii) the “Value” of stock options
granted in such

 

12



--------------------------------------------------------------------------------

 

prior calendar year shall be the difference between the applicable exercise
price and the fair market value, as of the last day of such prior calendar year,
of the stock subject to such awards, (iii) the “Value” of restricted stock, if
any, granted in such prior calendar year shall be the fair market value of the
stock as of the last day of such prior calendar year, calculated without regard
to any restrictions imposed thereon, (iv) the “Value” of restricted stock units,
if any, granted in such prior calendar year shall be fair market value, as of
the last day of such prior calendar year, of the stock subject to such
restricted stock units, and (v) the “Value” of any other equity-based awards
granted to the Officer shall be determined in a manner consistent with the
foregoing, based on the fair market value of the underlying stock as of the last
day of such prior calendar year.

 

  (i)(C) If the Officer is, on the Date of Termination, covered by a group
health plan as defined in Section 4980B of the Code, and the Company would be
required to provide continued health care coverage pursuant to Section 4980B of
the Code for the Officer, and, where applicable, the Officer’s spouse and
dependents, then the Company shall provide for the direct payment to the carrier
for the premium costs for such continued health care coverage for the Officer,
and, where applicable, the Officer’s spouse and dependents, under the Company’s
group medical benefit plan, for eighteen (18) months following the Qualifying
CIC Termination.

 

  (i)(D) Notwithstanding anything in this Agreement to the contrary, if the
Officer is eligible for any payment under Section 10(e) of this Agreement as
well as under this Section 10(g)(i), then the Officer shall be paid only amounts
under this Section 10(g)(i) and any potential payments under Section 10(e) shall
be disregarded.

 

13



--------------------------------------------------------------------------------

  (g)(ii) Vesting Upon a Change in Control: Immediately upon a Change in
Control, any equity awards subject to vesting that have been granted to the
Officer under the Company’s equity incentive plans and that are not fully vested
shall become fully vested and, in the case of stock options, shall become
immediately exercisable, and the Officer shall be entitled, in the case of such
stock options, to exercise such stock options until the earlier of the
expiration of their original full term or one year from the Date of Termination
(in each case, without regard to any earlier termination otherwise applicable in
the event of termination of employment, and to the extent permitted by
Section 409A of the Code).

 

  (g)(iii) “Change in Control” shall mean:

 

  (iii)(A)

the acquisition, directly or indirectly, by any “person” or “group” (as those
terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the Exchange Act and
the rules thereunder) of “beneficial ownership” (as determined pursuant to Rule
13d-3 under the Exchange Act) of securities entitled to vote generally in the
election of directors (“voting securities”) of the Company that represent 40% or
more of the combined voting power of the Company’s then outstanding voting
securities, other than (A) an acquisition by a trustee or other fiduciary
holding securities under any employee benefit plan (or related trust) sponsored
or maintained by the Company or any person controlled by the Company or by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any person controlled by the Company, or (B) an acquisition of voting
securities by the Company or a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of the stock of the Company, or (C) an acquisition of voting
securities pursuant to a transaction described in clause (iii) below that would
not be a Change in Control under clause (iii); provided, however, that neither
of the following events shall constitute an “acquisition” by any person or group
for purposes of this clause (i): (x) a

 

14



--------------------------------------------------------------------------------

 

change in the voting power of the Company’s voting securities based on the
relative trading values of the Company’s then outstanding securities as
determined pursuant to the Company’s Certificate of Incorporation, or (y) an
acquisition of the Company’s securities by the Company which, either alone or in
combination only with the other event, causes the Company’s voting securities
beneficially owned by a person or group to represent 40% or more of the combined
voting power of the Company’s then outstanding voting securities; provided,
further, however, that if a person or group shall become the beneficial owner of
40% or more of the combined voting power of the Company’s then outstanding
voting securities by reason of share acquisitions by the Company as described
above and shall, after such share acquisitions by the Company, become the
beneficial owner of any additional voting securities of the Company, then such
ownership of additional voting securities shall constitute a Change in Control;

 

  (iii)(B) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

  (iii)(C)

the consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one

 

15



--------------------------------------------------------------------------------

 

or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination or (y) a sale or other disposition of all or substantially
all of the Company’s assets or (z) the acquisition of assets or stock of another
entity, in each case, other than a transaction (A) which results in the
Company’s voting securities outstanding immediately before the transaction
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the Company or the person that, as a result of the
transaction, controls, directly or indirectly, the Company or owns, directly or
indirectly, all or substantially all of the Company’s assets or otherwise
succeeds to the business of the Company (the Company or such person, the
“Successor Entity”)) directly or indirectly, at least 40% of the combined voting
power of the Successor Entity’s outstanding voting securities immediately after
the transaction, and (B) after which more than 40% of the members of the board
of directors of the Successor Entity were members of the Incumbent Board at the
time of the Board’s approval of the agreement providing for the transaction or
other action of the Board approving the transaction, and (C) after which no
person or group beneficially owns voting securities representing 40% or more of
the combined voting power of the Successor Entity; provided, however, that no
person or group shall be treated for purposes of this clause (C) as beneficially
owning 40% or more of combined voting power of the Successor Entity solely as a
result of the voting power held in the Company and the other entity prior to the
consummation of the transaction; or

 

  (iii)(D) a liquidation or dissolution of the Company.

For purposes of clause (A) of this definition of Change in Control, the
calculation of voting power shall be made as if the date of the acquisition were
a record date for a vote of the Company’s shareholders, and for purposes of
clause (C) of this definition of

 

16



--------------------------------------------------------------------------------

Change in Control, the calculation of voting power shall be made as if the date
of the consummation of the transaction were a record date for a vote of the
Company’s shareholders.

 

  (g)(iv) “CIC Period” means the period beginning on the date an event that
constitutes a Change in Control occurs and ending on the first anniversary of
such date.

 

  (g)(v) “Qualifying CIC Termination” shall mean:

 

  (v)(A) during the CIC Period, the termination of the Officer’s employment by
the Company without Cause or the termination of the Officer’s employment by the
Officer for a CIC Good Reason; or

 

  (v)(B) the occurrence of the following: (1) prior to a Change in Control, the
termination of the Officer’s employment by the Company without Cause or the
termination of the Officer’s employment by the Officer for a CIC Good Reason,
(2) the Officer reasonably demonstrates that such termination (or CIC Good
Reason event) was the result of a third party who had indicated an intention or
taken steps reasonably calculated to effect a Change in Control, and (3) a
Change in Control involving such third party (or a party competing with such
third party to effectuate a Change in Control) occurs within six (6) months from
the date of such termination.

 

  (g)(vi)

CIC Release. Notwithstanding any provision of this Agreement to the contrary,
the Company’s obligations, including but not limited, to all payments and
benefits pursuant to this Section 10(g), shall be conditioned upon the Officer’s
execution and the irrevocability of a release in substantially the form attached
hereto as Exhibit A (the “CIC Release”). All cash payments pursuant to this
Section 10(g) will be paid on the following date: (i) where, for the applicable
termination, the Company determines that the release of ADEA claims is subject
to a twenty-one (21) day notice period, the thirty-fifth (35th) day following

 

17



--------------------------------------------------------------------------------

 

the Date of Termination, provided that the CIC Release becomes irrevocable by
such thirty-fifth (35th) day, or (ii) where, for the applicable termination, the
Company determines that the release of ADEA claims is subject to a forty-five
(45) day notice period, the sixty-fifth (65th) day following the Date of
Termination, provided that the CIC Release becomes irrevocable by such
sixty-fifth (65th) day. The Company shall provide the CIC Release to the Officer
within five days of the Officer’s Date of Termination.

 

  (g)(vii) “CIC Good Reason” shall mean the continued failure of the Company to
cure within thirty (30) days after written notice describing the nature of such
continued failure has been given to the Company by the Officer within ninety
(90) days of the occurrence of any of the following: (i) the Company’s failure
to perform or observe any of the material terms or provisions of this Agreement;
(ii) a material reduction in the scope of the Officer’s responsibilities and
duties for the Company or the Subsidiary; (iii) the relocation of Officer’s
employment to a facility or a location more than thirty (30) miles from
Officer’s then present location and more than thirty (30) miles from the
Officer’s then present residence, without the Officer’s consent; or (iv) a
material reduction in the Officer’s Base Salary including, without limitation,
any material reduction that is made pursuant to the last paragraph of
Section 5(a).

 

 

(g)(viii)

Except as otherwise provided in this Section 10(g) and notwithstanding any
provision of the Agreement to the contrary, this Section 10(g) and Section 22
shall be effective for the period commencing as of the Effective Date and ending
on the fifth (5th) anniversary of the Effective Date (such period, the “CIC
Provisions Effective Period”); provided, however, that in each calendar year
following 2008, the CIC Provisions Effective Period shall be automatically
extended for an additional full year. This Section 10(g) and Section 22 shall
terminate and be of no further force or effect prior to the expiration of the
CIC Provisions Effective Period upon a termination of the Officer’s employment
with the Company and the Subsidiary if such termination does not constitute a
Qualifying CIC Termination. If the Officer’s termination of

 

18



--------------------------------------------------------------------------------

 

employment with the Company and the Subsidiary constitutes a Qualifying CIC
Termination, this Section 10(g) and Section 22 shall remain effective until full
payment of any and all amounts under Section 10(g)(i) and Section 22, and full
provision of any and all benefits under Section 10(g)(i), has been made.

 

11. Notices.

All notices, demands, requests or other communications required or permitted to
be given or made hereunder shall be in writing and shall be delivered,
telecopied or mailed by first class registered or certified mail, postage
prepaid, addressed as follows:

 

  11(a) If to the Company:

Central European Distribution Corporation

ul. Bobrowiecka 6

00-728 Warsaw, Poland

Telecopier:   48 22 488 34 10 Attention:   James Archbold   Vice President,
Secretary and Director of Investor Relations or   William V. Carey   President  
Bokserska 66A   02-690 Warsaw (Poland)

 

  11(b) If to the Officer:

Christopher Biedermann

[Insert Address]

Or to such other address as may be designated by either party in a notice to the
other. Each notice, demand, request or other communication that shall be given
or made in the manner described above shall be deemed sufficiently given or made
for alI purposes at such time as it is delivered to the addressee (with the
return receipt, the delivery receipt, the answer back or the affidavit of
messenger being deemed conclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.

 

19



--------------------------------------------------------------------------------

12. Severability.

The invalidity or unenforceability of any one or more provisions of this
Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in fulI force and effect.

 

13. Survival.

It is the express intention and agreement of the parties hereto that the
provisions of Sections 7 and 8 hereof shall survive the termination of
employment of the Officer. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.

 

14. Assignment.

The rights and obligations of the parties to this Agreement shall not be
assignable, except that the rights and obligations of the Company hereunder
shall be assignable in connection with any subsequent merger, consolidation,
sale of all substantially all of the assets of the Company or similar
reorganization of a successor corporation. The Company shall be obligated, upon
a Change in Control, to assign all obligations and rights under this Agreement
to any successor in interest to the Company and to have such successor in
interest assume such obligations and rights.

 

15. Binding Effect.

Subject to any provisions hereof restricting assignment, this Agreement shall be
binding upon the parties hereto and shall inure to the benefit of the parties
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.

 

16. Amendment Waiver.

This Agreement shall not be amended, altered or modified except by an instrument
in writing duly executed by the parties hereto. Neither the waiver by either of
the parties hereto of a breach of or a default under any of the provisions of
this Agreement, nor the failure of either of the parties, on one or more
occasions, to enforce any of the provisions of this Agreement or to exercise any
right or privilege hereunder, shall thereafter be construed as a waiver of any
subsequent breach or default of a similar nature, or as a waiver of any such
provisions, rights or privileges hereunder.

 

20



--------------------------------------------------------------------------------

17. Headings.

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof. Any reference
herein to a “Reserved” provision shall not have any meaning for purposes of
interpreting the terms or provisions of this Agreement.

 

18. Governing Law.

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Delaware (but not including the choice of law
rules thereof).

 

19. Action of Behalf of the Subsidiary.

The Company is executing this Agreement also on behalf of its Subsidiary and
agrees to cause the Subsidiary to fulfill its obligations hereunder, through the
appointment and removal, if necessary, of members of the management board of the
Subsidiary.

 

20. Entire Agreement.

This Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof, and it supersedes all prior oral or
written agreements, commitments or understandings with respect to the matters
provided for herein.

 

21. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which shall be deemed to constitute one and the same
instrument.

 

22. Parachute Tax Indemnity.

 

  22(a)

If it shall be determined that any amount, right or benefit paid, distributed or
treated as paid or distributed by the Company or any of its affiliates to or for
the Officer’s benefit (whether paid or payable or distributed or distributable

 

21



--------------------------------------------------------------------------------

 

hereunder or otherwise, including, without limitation, in connection with a
Change in Control (as defined in Section 10(g) hereof), but determined without
regard to any additional payments required under this Section 22 (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by the Officer with respect to such excise
tax (such excise tax, together with any such interest and penalties,
collectively, the “Excise Tax”), then the Officer shall be entitled to receive
an additional payment (a “Gross-Up Payment”) in an amount such that after
payment by the Officer of all federal, state and local taxes (including any
interest or penalties imposed with respect to such taxes), including, without
limitation, any income taxes (and any interest and penalties imposed with
respect thereto) and Excise Tax imposed upon the Gross-Up Payment, the Officer
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments.

 

  22(b)

All determinations required to be made under this Section 22, including whether
and when a Gross-Up Payment is required, the amount of such Gross-Up Payment and
the assumptions to be utilized in arriving at such determination, shall be made
by a nationally recognized accounting firm in the United States as shall be
designated jointly by the Officer and the Company (the “Accounting Firm”), which
shall be permitted to designate an independent counsel to advise it for this
purpose. The Accounting Firm shall provide detailed supporting calculations both
to the Company and the Officer within 15 business days of the receipt of notice
from the Officer or the Company that there has been a Payment, or such earlier
time as is requested by the Company. All fees and expenses of the Accounting
Firm and its legal counsel shall be paid by the Company. Any Gross-Up Payment,
as determined pursuant to this Section 22, shall be paid by the Company to the
Officer (or to the U.S. Internal Revenue Service (the “IRS”) on the Officer’s
behalf) within five days of the receipt of the Accounting Firm’s determination.
All determinations made by the Accounting Firm shall be binding upon the Company
and the Officer. As a result of the uncertainty regarding Section 4999 of the
Code hereunder, it is possible that the IRS may assert that an Excise Tax is due
that was not included in the Accounting Firm’s calculation of the Gross-Up
Payments (an

 

22



--------------------------------------------------------------------------------

 

“Underpayment”). In the event that the Company exhausts its remedies pursuant to
this Section 22 and the Officer thereafter is required to make a payment of any
Excise Tax, the Accounting Firm shall determine the amount of the Underpayment
that has occurred and any additional Gross-Up Payments that are due as a result
thereof shall be promptly paid by the Company to the Officer (or to the IRS on
Officer’s behalf).

 

  22(c)

The Officer shall notify the Company in writing of any claim by the IRS that, if
successful, would require the payment by the Company of the Gross-Up Payment.
Such notification shall be given as soon as practicable but no later than ten
(10) business days after the Officer receives written notification of such claim
and shall apprise the Company of the nature of such claim and the date on which
such claim is requested to be paid. The Officer shall not pay such claim prior
to the expiration of the thirty (30) day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Officer in writing prior to the expiration of such period that it desires to
contest such claim, the Officer shall: (i) give the Company all information
reasonably requested by the Company relating to such claim; (ii) take such
action in connection with contesting such claim as the Company shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney selected by the
Company and reasonably acceptable to the Officer and ceasing all efforts to
contest such claim; (iii) cooperate with the Company in good faith in order to
effectively contest such claim; and (iv) permit the Company to participate in
any proceeding relating to such claim; provided, however, that the Company shall
bear and pay directly all reasonable costs and expenses (including additional
interest and penalties) incurred in connection with such contest and shall
indemnify and hold the Officer harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expense.
Without limiting the foregoing provisions of this Section 22, the Company shall
control all proceedings taken in connection with such contest and, at its sole
option, may pursue or forego any and all

 

23



--------------------------------------------------------------------------------

 

administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, at its sole option, either direct
the Officer to pay the tax claimed and sue for a refund or contest the claim in
any permissible manner, and the Officer agrees to prosecute such contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall determine
and direct; provided, however, that if the Company directs the Officer to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Officer, on an interest-free basis, and shall indemnify and hold
the Officer harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the Officer’s taxable year with respect to which such
contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company’s control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Officer shall be entitled to settle or contest, as the case may be, any
other issue raised by the IRS or any other taxing authority.

 

  22(d) If, after the Officer’s receipt of an amount advanced by the Company
pursuant to this Section 22, the Officer becomes entitled to receive any refund
with respect to such claim, the Officer shall promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the Officer’s receipt of an amount advanced
by the Company pursuant to this Section 22, a determination is made that the
Officer shall not be entitled to any refund with respect to such claim and the
Company does not notify the Officer in writing of its intent to contest such
denial of refund prior to the expiration of thirty (30) days after the Company’s
receipt of notice of such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

 

24



--------------------------------------------------------------------------------

  22(e) Notwithstanding the foregoing provisions of this Section 22, for
purposes of satisfying U.S. Treasury Regulation Section 1.409A-3(i)(1)(v), any
Gross-Up Payments shall be paid to the Officer no later than the end of the
calendar year next following the calendar year in which the Officer remits the
Excise Tax (or applicable portion thereof) to the IRS.

 

  22(f) The provisions of this Section 22 shall survive the expiration of the
Term of this Agreement.

 

23. Section 409A.

It is intended that this Agreement will comply with Section 409A of the Code, to
the extent the Agreement is subject thereto, and the Agreement shall be
interpreted on a basis consistent with such intent. If an amendment of the
Agreement is necessary in order for it to comply with Section 409A of the Code,
the parties hereto will negotiate in good faith to amend the Agreement in a
manner that preserves the original intent of the parties to the extent
reasonably possible. Notwithstanding any provision to the contrary in this
Agreement, and except as otherwise provided in this Agreement, if a payment or
benefit is to be paid upon the Officer’s Date of Termination or termination,
then such payment shall be delayed until the Officer has experienced a
“separation from service” (as such term is defined under Section 409A of the
Code); provided, however, that if a payment or benefit is considered to be a
deferral of compensation subject to Section 409A of the Code and the Officer is
deemed to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B) of the Code, then with regard to any payment or the
provisions of any benefit that is required to be delayed pursuant to
Section 409A(a)(2)(B) of the Code, such payment or benefit shall not be made or
provided prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of the Officer’s “separation from service” (as such term
is defined in U.S. Treasury Regulations issued under Section 409A of the Code),
or (ii) the date of the Officer’s death (the “Delay Period”). As soon as
practicable following the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 23 (whether they would have otherwise
been payable in a single sum or in installments in the absence of such delay)
shall be paid or reimbursed to the Officer in a lump sum, and any remaining
payments and benefits due under this Agreement shall be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to the Officer that would

 

25



--------------------------------------------------------------------------------

not be required to be delayed if the premiums therefore were paid by the
Officer, the Officer shall pay the full costs of premiums for such welfare
benefits during the Delay Period and the Company shall pay the Officer an amount
equal to the amount of such premiums paid by the Officer during the Delay Period
within thirty (30) days after the conclusion of such Delay Period.

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or have
caused this Agreement to be duly executed on their behalf, as of the day and
year first hereinabove written.

 

CENTRAL EUROPEAN DISTRIBUTION CORPORATION By:  

 

/s/ William V. Carey

Name:   William V. Carey Title:   Chairman

/s/ Christopher Biedermann

Name:   Christopher Biedermann Title:   The Officer

 

26



--------------------------------------------------------------------------------

EXHIBIT A

TO THE

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

BETWEEN

CENTRAL EUROPEAN DISTRIBUTION CORPORATION, INC.

AND

CHRISTOPHER BIEDERMANN

GENERAL RELEASE AND WAIVER AGREEMENT1

This General Release and Waiver Agreement (the “Agreement”) is made as of
                ,                  by and between Christopher Biedermann (the
“Officer”) and Central European Distribution Corporation, Inc., a Delaware
corporation (together with all of its subsidiaries and affiliated entities,
collectively hereinafter referred to as “Company”).

I. TERMINATION OF EMPLOYMENT

The parties acknowledge that the Officer terminated his employment with the
Company effective [list date] and that such termination constituted a Qualifying
CIC Termination as defined in Section 10(g)(v) of the Amended and Restated
Employment Agreement between Central European Distribution Corporation, Inc. and
the Officer, dated as of June 11, 2008 (the “Employment Agreement”).

II. CONSIDERATION

As consideration for Officer’s entering into and abiding by this Agreement,
(i) the Company will pay and provide to the Officer the amounts and benefits
specified in Section 10(g)(i) and (ii) of the Employment Agreement and, if
applicable, Section 22 of the Employment Agreement (all such amounts and
benefits in Employment Agreement Section 10(g)(i) and (ii) and Section 22, the
“Aggregate Severance Payments”). The parties agree that the Aggregate Severance
Payments are in excess of any payments or benefits to which Officer may
otherwise be entitled from the Company and its subsidiaries and affiliated
entities.

III. COMPLETE RELEASE

Officer, for Officer and Officer’s predecessors, successors, assigns, and heirs,
hereby discharges and releases Company and, as applicable, each of the Company’s
predecessors, representatives, the Company’s present or former officers,
directors, employees, stockholders, affiliates, insurers, successors and
assigns, from all claims or demands Officer may have based on Officer’s
employment with Company or the termination of that employment. This includes a
release of any rights or claims Officer may have based on any facts or events,

 

1 Provisions of Agreement should be modified to comply with legal requirements
and customs under non-U.S. law.

 

27



--------------------------------------------------------------------------------

whether known or unknown by the Officer that occurred on or before the effective
date of this Agreement or events that are contemplated by this Agreement,
including, without limitation, a release of any rights or claims Officer may
have based on (i) the following United States laws: the Civil Rights Acts of
1964, as amended; the Age Discrimination in Employment Act of 1967, as amended;
the Americans with Disabilities Act of 1990; the Rehabilitation Act of 1973; the
Equal Pay Act of 1963; or the Employee Retirement Income Security Act of 1974,
as amended; (ii) applicable laws of the states of the United States concerning
wages, employment and discharge; (iii) claims arising out of any legal
restrictions of the right to terminate Officer such as wrongful or unlawful
discharge or related causes of action; (iv) intentional infliction of emotional
distress or any other tortious conduct; and/or (v) violations of any contract or
promise express or implied. No reference to the aforementioned causes of action
or claims is intended to limit the scope of this Agreement. Notwithstanding the
foregoing, the Officer does not hereby release any rights or claims with respect
to the period following the effective date of this Agreement.

IV. PERIOD FOR REVIEW AND CONSIDERATION OF AGREEMENT

Officer confirms that Officer is over the age of 40 and has been given
twenty-one (21) days [or forty-five (45) days if applicable under ADEA] to
review and consider this Agreement before signing it.

[If forty-five (45) day period applies, additional information will be attached
as required by ADEA.]

V. ENCOURAGEMENT TO CONSULT WITH AN ATTORNEY

Officer is encouraged, at Officer’s own expense, to consult with an attorney
before signing this Agreement.

VI. OFFICER’S RIGHT TO REVOKE AGREEMENT

If this Agreement is signed by Officer and returned to Company within the time
specified in Section IV, Officer may revoke this Agreement within seven
(7) calendar days of the date of the Officer’s signature. Revocation can be made
by delivering a written notice of revocation to the Company. For this revocation
to be effective, written notice must be received no later than the close of
business on the seventh (7th) calendar day (or next business day thereafter)
after the Officer signs this Agreement. If the Officer revokes this Agreement,
it shall not be effective or enforceable and Officer will not receive the
payments described in Section II. Notices for the purposes of this paragraph
shall be effective if delivered personally, or by certified mail to the
following address (or such other address as Officer shall notify Company, or
Company shall notify Officer (as the case may be), in each case in writing):

 

Officer:

 

Christopher Biedermann

 

Company:

  Central European Distribution Corporation, Inc.

[Officer’s Address]

 

[Company’s Address]

  Attention: [Company Representative]

X. SEVERABILITY AND JUDICIAL RESTATEMENT

Officer and Company agree that the provisions of this Agreement are severable
and divisible. In the event any portion of this Agreement is determined to be
illegal or unenforceable, the remaining provisions of this Agreement shall
remain in full force and effect.

 

28



--------------------------------------------------------------------------------

XI. TAXES

Officer is responsible for any tax liability associated with payments provided
under this Agreement, subject to Section 22 of the Employment Agreement, if
applicable. Company has the right to withhold taxes from such payments to the
extent required by law.

XII. MISCELLANEOUS

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without reference to principles of conflict of laws
thereunder.

The captions of this Agreement are not part of the provisions hereof and shall
not have any force or effect.

This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

Nothing contained in this Agreement is intended to be, or shall be construed to
be, an admission of any liability by any party or an admission of the existence
of any facts upon which liability could be based.

Officer acknowledges and represents that Officer has voluntarily executed this
Agreement.

This Agreement shall not be assignable, except that in the event of the death of
Officer while amounts or benefits are still due hereunder, any remaining
payments due as described in Section II hereof shall be paid to Officer’s
estate.

XIII. EFFECTIVE DATE OF AGREEMENT

The effective date of this Agreement shall be seven (7) calendar days after the
date this Agreement is signed and dated by Officer. If the Agreement is not
dated by Officer then, in that event, the effective date of this Agreement shall
be seven (7) calendar days after receipt of the signed Agreement by Company.

PLEASE READ CAREFULLY. THIS AGREEMENT INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS TO THE DATE OF THIS AGREEMENT INCLUDING THOSE PURSUANT TO THE AGE
DISCRIMINATION IN EMPLOYMENT ACT, AS AMENDED, AND OTHER LAWS PROHIBITING
DISCRIMINATION IN EMPLOYMENT.

OFFICER ACKNOWLEDGES THAT OFFICER HAS READ THIS AGREEMENT, UNDERSTANDS IT AND IS
VOLUNTARILY ENTERING INTO IT.

 

CENTRAL EUROPEAN DISTRIBUTION
CORPORATION, INC. By:  

 

Date:  

 

 

Christopher Biedermann Date:  

 

 

29